DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application. No claims are currently amended. No claims have been canceled. No new claims have been added. 

Response to Arguments
With regard to Applicant’s remarks dated December 2, 2021:
Regarding the rejection of claims 1-20 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue at page 10, as filed, regarding teachings of Borelli that “with respect to the claimed “equipment agent,” the Office Action maps the software agent 210A in Borelli to the “equipment agent” in Claim 1. However, the software agent 210A in Borelli is not “an equipment agent representing a device that serves the space” as required by Claim 1, but rather does not represent any particular device and is described as being configured to “model performance characteristics of HVAC components” within the corresponding building (i.e., building 210)”. Examiner agrees. Applicants further argue that “claim 1 requires the space agent to represent a space in a building. Conversely, the portion of Borelli cited for teaching the claimed “space agent” (i.e., par. [0036]-[0040]) discloses a control platform used to characterize steady-state and dynamic responses of the HVAC components. The control platform in Borelli does not represent a space in a building and thus does not satisfy the definition of the “space agent” in Claim 1”. Applicants also argue at page 11, as filed, regarding teachings of Blower that “claim 1 requires the space communication channel to be “associated with the space” and further requires both the space agent and the equipment agent to be registered to the space communication channel associated with the space. Blower discloses radio frequency (RF) channels, but the RF channels in Blower are not associated with a particular space represented by a space agent as required by Claim 1. Further, Blower does not teach or suggest that the devices which communicate over the RF channels are registered to the RF channels. Accordingly, Blower does not teach or suggest “register the space agent and the equipment agent to a space communication channel associated with the space” and “wherein the space agent is configured to communicate with the equipment agent over the space communication channel” as required by Claim 1”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration no better prior art has been discovered that would teach the claimed features.
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 11 including generating, by one or more processors, a space agent representing a space in a building, the space agent configured to maintain an environmental condition of the space based on an optimization state of the space, wherein the space agent is configured to communicate with the equipment agent over the space communication channel. Other independent claim 1 recites similar features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442